United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS          F I L E D
                         FOR THE FIFTH CIRCUIT
                                                               February 24, 2006

                             No. 04-40916                    Charles R. Fulbruge III
                          Conference Calendar                        Clerk



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellant,
versus

ELMER IVAN GARTH-DAVINSON CANALES,
also known as Arnoldo Canales,
                                       Defendant-Appellee.


                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:01-CR-398-1
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Elmer Ivan Garth-Davinson Canales

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).      Davinson was notified

of counsel’s motion, but he has not filed a response.         Our review

of counsel’s brief and the record discloses no nonfrivolous issue

for appeal.     The motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.